Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Estamos conformes con la Opinión del Tribunal y con las resoluciones que deniegan las mociones de reconsidera-ción de los apelantes. En particular, estamos de acuerdo con el remedio diseñado para proteger el derecho al voto de aquellos electores que no favorecen ninguna de las tres (3) *522fórmulas de status o las definiciones de las mismas que han presentado ante la Comisión Estatal de Elecciones los partidos políticos principales. A nuestro juicio, este reme-dio es compatible con la reglamentación electoral vigente y permite proteger adecuadamente el derecho al voto de los apelantes sin necesidad de medidas adicionales que re-quieran la posposición de un evento de tanta trascendencia pública como es el Plebiscito sobre el Status Político de Puerto Rico de 14 de noviembre de 1993.
I
Mediante la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 101-103, la Asamblea Legislativa autorizó la celebración de un plebiscito para que los electores puedan escoger entre tres (3) fórmulas de status: Estadidad, Es-tado Libre Asociado e Independencia. Con el fin de evitar los escollos que confrontó el plebiscito de 1967, la Asam-blea Legislativa decidió delegar a los partidos políticos principales la definición y defensa de la fórmula por la que tradicionalmente cada uno ha abogado. Los tres (3) parti-dos aceptaron la delegación y presentaron sus respectivas definiciones ante la Comisión Estatal de Elecciones (C.E.E.).
En cumplimiento del mandato legislativo, la C.E.E. ha realizado una extensa campaña para informar al electo-rado de estas definiciones. Aunque las mismas no aparece-rán impresas en la papeleta electoral, la ley ordena su im-presión en una hoja separada que será entregada a cada elector junto con la papeleta. El caso de autos surge a raíz de la inconformidad de los apelantes con dos (2) de estas definiciones.
Los señores Roberto Sánchez Vilella y Noel Colón Mar-tínez son electores debidamente inscritos quienes no están afiliados a ninguno de los partidos políticos. El señor Sán-chez Vilella favorece la libre asociación, pero no está de *523acuerdo con la definición del Estado Libre Asociado formu-lada por el Partido Popular Democrático (P.P.D.). El señor Colón Martínez, por su parte, favorece la Independencia, pero no concurre con la definición que presentó el Partido Independentista Puertorriqueño (P.I.P.).
Ambos sostienen que a pesar de que las definiciones no aparecerán en la papeleta, el proceso que provee la Ley Núm. 22, supra, es tal que las mismas están inextricable-mente ligadas a las fórmulas que sí aparecerán y que la referida ley es inconstitucional, toda vez que no les permite votar por una definición diferente de las fórmulas que ellos favorecen.
Aducen que este impedimento opera de dos (2) formas distintas. La primera es la ausencia de una cuarta co-lumna en la papeleta para que ellos puedan escribir la de-finición de su preferencia o al menos manifestar su oposi-ción a las definiciones de los partidos; la segunda es la falta de un procedimiento para que ellos puedan inscribir parti-dos u otras agrupaciones políticas con facultad en ley para colocar alternativas distintas en la papeleta. A manera de remedio, solicitan que se decrete la inconstitucionalidad de la Ley Núm. 22, supra, y que se emita un interdicto per-manente contra la ejecución de la misma.
Los demandados opusieron varias defensas que no ver-san sobre los méritos del caso, a saber: falta de legitima-ción activa, incuria en la presentación de la demanda, falta de parte indispensable y la presencia de una cuestión política. En cuanto a los méritos, todos coinciden en que los apelantes no están impedidos de votar por la fórmula de status de su preferencia, toda vez que la papeleta sólo con-tiene las fórmulas y no las definiciones sometidas por los partidos.
A su entender, el plebiscito gira en torno a las fórmulas y no a sus definiciones, razón por la cual sostienen que no hay impedimento alguno para que los señores Sánchez Vi-lella y Colón Martínez voten por el Estado Libre Asociado y *524la Independencia, respectivamente. Ellos sostienen que las definiciones no están inextricablemente ligadas con las fór-mulas que aparecerán en la papeleta y que son unas meras guías educativas de escaso valor jurídico.
El Tribunal Superior, Sala de San Juan, desestimó la demanda luego de concluir que los apelantes carecían de legitimación activa para promover las acciones pretendidas. A su entender, el apoyo público de los apelan-tes a la alternativa de la abstención demostraba que nin-guno de ellos tenía un interés legítimo en proseguir vigo-rosamente con sus acciones y traer a la atención del tribunal todas las cuestiones en controversia. Descartó el fundamento estatutario de legitimación del Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051, con el mero señalamiento de que la misma no era compatible con la Ley Núm. 22, supra. Amparado en estas conclusiones, estimó improcedente dilucidar las demás defensas prelimi-nares así como los méritos del caso.
Aceptamos las peticiones de los señores Sánchez Vilella y Colón Martínez como apelaciones civiles y revocamos la sentencia apelada.
hH I — I
Pasamos a atender las defensas que no versan sobre los méritos del caso. Comenzamos por la defensa de falta de legitimación activa.
La Ley Núm. 22, supra, es una ley especial ubicada den-tro del marco legal de la Ley Electoral de Puerto Rico. El Art. 2.001, supra, de esta última establece una Carta de Derechos y Prerrogativas de los Electores y le concede a cada elector la capacidad para promover cualquier acción legal “al amparo” de la misma. La premisa inarticulada de esta disposición es que el elector que acude ante el tribunal se debe encontrar adversamente afectado por una actúa-*525ción gubernamental que menoscabe los derechos y prerro-gativas otorgados en dicha carta.(1)
Los apelantes sostienen que la Ley Núm. 22, supra, les priva de dos (2) derechos reconocidos en la referida Carta de Derechos y Prerrogativas de los Electores: (1) el derecho al voto universal, igual, libre, directo y secreto, y (2) el derecho a participar en la inscripción de partidos, ambos derechos de estirpe constitucional en las Sees. 2 y 6 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
En cuanto al reclamo del derecho al voto, no nos cabe duda de que el Art. 2.001 de la Ley Electoral de Puerto Rico, supra, le concede legitimación activa a los apelantes. La alegación principal de éstos es precisamente que la ci-tada Ley Núm. 22 les priva de su derecho al voto universal e igual, toda vez que les impide votar por su propia defini-ción de la fórmula de status que ellos favorecen o por lo menos manifestar su oposición a las definiciones sometidas por los partidos.
No podemos llegar a la misma conclusión, sin embargo, con respecto al reclamo de los apelantes de que la Ley Núm. 22, supra, les privó de su derecho a inscribir un par-tido político y colocar una alternativa distinta en la papeleta. Lo cierto es que ni el señor Sánchez Vilella ni el señor Colón Martínez han demandado en representación de terceros, mucho menos en representación de un partido político o agrupación similar. Así lo reconocieron en la vista oral celebrada por esta Curia. No es posible decir, por lo tanto, que se ven adversamente afectados por la decisión *526de la Asamblea Legislativa de limitar la participación en el plebiscito a los tres (3) partidos políticos actualmente inscritos. En vista de esta conclusión, entendemos que es innecesario determinar si los apelantes cumplen o no con los criterios de la doctrina constitucional de legitimación activa. Véase Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992).
Pasamos ahora a la defensa de incuria. Para que esta defensa prospere es preciso que la conducta negligente en la presentación del recurso sea una que cause una demora innecesaria e indebida que de hecho perjudique a los de-más intereses privados o públicos implicados. Rivera v. Depto. de Servicios Sociales, 132 D.P.R. 240 (1992); Pueblo v. Tribl. Superior, 81 D.P.R. 904 (1960).
Al evaluar la procedencia de esta defensa, no podemos perder de vista la celeridad del trámite implicado en la Ley Núm. 22, supra, ya que desde su aprobación hasta la cele-bración del plebiscito transcurriría un corto período de poco más de cuatro (4) meses. Los apelantes presentaron su demanda el mismo día en que la C.E.E. convocó oficial-mente al plebiscito. Dicha convocatoria se emitió alrededor de un mes y medio después de que los tres (3) partidos políticos presentaran sus definiciones de las fórmulas ante la C.E.E. y casi dos (2) meses antes de la celebración del plebiscito. Ante estas circunstancias, no podemos concluir que los apelantes no actuaron con la diligencia requerida. Sería injusto invocar la doctrina de incuria para privarles de su día en el tribunal.
Tampoco consideramos meritorio el planteamiento so-bre la ausencia de los partidos políticos principales como partes indispensables. La inclusión de los partidos como partes en esta contienda no es necesaria para que el Tribunal pueda dictar un remedio completo, toda vez que los reclamos de los apelantes van dirigidos contra la entidad gubernamental que tiene la encomienda de poner la Ley Núm. 22, supra, en vigor, esto es, la C.E.E. Regla 16 de *527Procedimiento Civil, 32 L.P.R.A. Ap. III. Además, por vir-tud de la Ley Electoral de Puerto Rico, los partidos están oficialmente representados en la C.E.E. por los Comisiona-dos Electorales, y éstos fueron debidamente incluidos como partes en el presente caso. 16 L.P.R.A. sec. 3003(11).
Por último, entendemos que este caso no presenta una cuestión política no justiciable. Silva v. Hernández Agosto, 118 D.P.R. 45 (1986). Los apelantes sostienen que la Ley Núm. 22, supra, les priva de su derecho al voto universal, libre e igual y de su derecho a la libre asociación, ambos garantizados por la Constitución del Estado Libre Asociado de Puerto Rico. Ante estos reclamos no podemos olvidar que este Tribunal, como último intérprete de los contornos de nuestra Constitución, tiene la encomienda de velar por-que los actos de una u otra de las ramas del Gobierno no excedan su autoridad constitucional. Silva v. Hernández Agosto, supra, págs. 54 y 55. El hecho de que esta con-tienda judicial esté revestida de un gran interés político no es óbice para que abdiquemos nuestra responsabilidad de proteger los derechos que la Constitución le garantiza a nuestra ciudadanía.
H-1 H-1
Aclarados estos extremos, atendemos el reclamo de los apelantes de que la Ley Núm. 22, supra, viola su derecho al voto igual al impedirles votar por su propia definición de las fórmulas de status qüe favorecen o, por lo menos, votar en oposición a las definiciones de los partidos.
Los señores Sánchez Yilella y Colón Martínez favorecen dos (2) de las fórmulas de status que aparecen en la pape-leta del plebiscito, pero no están de acuerdo con las defini-ciones de las mismas presentadas por los partidos políticos a los que la Ley Núm. 22, supra, delegó esta encomienda. Sostienen que estas definiciones están tan inextricable-mente ligadas con las fórmulas contenidas en la papeleta, *528que un voto por estas fórmulas inevitablemente represen-taría un voto por las definiciones de los partidos. Votar por las definiciones es precisamente lo que ellos no quieren hacer. Argumentan, por lo tanto, que la ausencia de una cuarta columna en la papeleta para escribir su propia al-ternativa o manifestar su oposición a las definiciones de los partidos les priva de su derecho constitucional a emitir un voto eficaz conforme a los dictados de su conciencia.
Por su parte, los demandados sostienen que las defini-ciones de los partidos son separables de las fórmulas que aparecerán en la papeleta, y que un voto por una de ellas no es necesariamente un voto por la definición del partido que la defiende. Según este argumento, las definiciones no son más que unas guías para orientar a los electores sobre la posición de cada partido sobre la fórmula en cuestión. Nos invitan a concluir, por lo tanto, que a los señores Sán-chez Vilella y Colón Martínez no se les ha privado de su derecho al voto, toda vez que ellos no están impedidos de votar por la fórmula que cada uno favorece.
No podemos suscribir esta posición. Si una cosa se des-prende con claridad de la Ley Núm. 22, supra, es el impor-tante papel que juegan las definiciones de las fórmulas en el proceso establecido para regir este evento electoral. Si bien las definiciones no aparecerán en la papeleta, pode-mos tomar conocimiento judicial de que las mismas han sido objeto de una campaña masiva de difusión pública por parte de la C.E.E. y de los partidos políticos. Tal es la re-lación entre las fórmulas y las definiciones que la Ley Núm. 22, supra, ordena que el día del plebiscito éstas sean entregadas a cada elector junto con la papeleta al momento de la votación. En estas circunstancias no es irrazonable pensar que un elector pueda concluir que un voto por las fórmulas representa también un voto por las definiciones. Procede, por lo tanto, analizar el reclamo de los apelantes de que la Ley Núm. 22, supra, les ha violado su derecho a emitir un voto eficaz.
*529IV
Sabido es que el Art. II, Sec. 2 de la Constitución del Estado Libre Asociado dispone que:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y pro-tegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. L.P.R.A., Tomo 1, ed.1982, pág. 261.

Esta disposición no sólo requiere que el Estado se abs-tenga de interferir con el derecho al voto universal, libre, igual, directo y secreto, sino también le impone la impor-tantísima obligación de tomar medidas afirmativas para salvaguardar este derecho.

En su esencia,, el derecho al voto es el derecho de cada ciudadano a emitir un voto eficaz de acuerdo con los dicta-dos de su conciencia. 16 L.P.R.A. see. 3002. Poco valor ten-dría este derecho si el Estado, a su vez, no tuviera la obli-gación de garantizar la eficacia del mismo contando y adjudicando cada voto de la manera que el elector lo ha emitido, bien sea en elecciones generales como en los refe-réndum o los plebiscitos. “El elector es acreedor a que su voto sea protegido por el Estado de distintas formas y con distinto rigor en una multiplicidad de situaciones. Amplia jurisprudencia así lo reconoce, tanto en Puerto Rico como en Estados Unidos.” RI.P. v. C.E.E., 120 D.P.R. 580, 615 (1988).
Este derecho, sin embargo, puede estar sujeto a ciertas limitaciones, precisamente para garantizar su propia eficacia. Anteriormente hemos reconocido que toda regla-mentación que, sin obstaculizar innecesariamente el dere-cho al voto, propenda a la realización de un proceso electoral justo, ordenado y libre de fraude constituye un interés lícito y apremiante del Estado. P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 405 y 406 (1980). El Art. VI, Sec. 4. de nuestra Constitución, L.P.R.A., Tomo 1, le concede a la Asamblea Legislativa amplia potestad para deter-*530minar y reglamentar todo lo concerniente al proceso electoral. P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 749 y 750 (1976).
Ahora bien, “[n]i la potestad legislativa de reglamentar como tampoco el derecho al sufragio pueden operar bajo un esquema de disposiciones legislativas arbitrarias o en irrestringidos reclamos de electores; no son valores que se implementan en términos absolutos”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 406. Corresponde a los tribu-nales la delicada tarea de hacer su parte como celoso guar-dián para asegurar que la legislación aprobada por la Asamblea Legislativa cumpla con el mandato del Art. II, Sec. 2 de nuestra Constitución, supra. P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 221 (1981) . "Reconoce-mos en el derecho al voto uno de los derechos fundamenta-les del pueblo y, como tal, es nuestra obligación hacerlo observar y respetar.” P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 221.
Por otro lado, nuestro ordenamiento constitucional asigna a los tribunales la ineludible obligación de velar por que toda reglamentación del proceso electoral cumpla a ca-balidad con el principio rector que impregna la Carta de Derechos de la Constitución de que en una sociedad demo-crática todos los electores gozarán de igualdad de derechos. P.R.P. v. E.L.A., 115 D.P.R. 631, 637 (1984). Como bien afirma la opinión del Tribunal,
[a]l descargar esta responsabilidad tenemos que hacer un deli-cado balance entre el derecho fundamental al sufragio y el in-terés del Estado en reglamentar su ejercicio para que el proceso se conduzca ordenadamente con la mayor participación de elec-tores en igualdad de condiciones. Véase, a modo ilustrativo, Anderson v. Celebrezze, 460 U.S. 780 (1983). Cada decisión debe tomarse con cuidado, atendiendo a las circunstancias particu-lares de cada caso. Como principio general, aquella legislación que sea onerosa y afecte sustancialmente el derecho al sufragio es susceptible de impugnación constitucional. (Énfasis en el original.) Sánchez y Colón v. E.L.A. I, 134 D.P.R. 445, 449-450 (1993).
*531Conforme con estos principios, en Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 92 (1980), manifestamos que “[t]odo obstáculo al voto debe ser objeto de escrutinio judicial vigoroso, mas con la debida atención de dar el debido peso a los intereses apremiantes del Estado”.
V
En P.S.P. V. E.L.A., 107 D.P.R. 590, 609 (1978), recono-cimos que la Asamblea Legislativa tiene la facultad para disponer plebiscitos no discriminatorios sobre la cuestión general del status político de Puerto Rico o sobre otras me-didas que puedan afectar la relación de Puerto Rico con Estados Unidos.
Los apelantes sostienen que el plebiscito que autoriza la Ley Núm. 22, supra, es discriminatorio toda vez que les priva de una oportunidad de emitir un voto eficaz, ya sea a favor de una definición distinta de la fórmula de status que favorecen o en contra de las definiciones que han presen-tado los partidos políticos. Plantean que el Estado no ha demostrado tener ningún interés apremiante o de otra ín-dole que justifique tal discriminación. A su entender, el Es-tado ha incumplido con la obligación que le impone la Carta de Derechos de nuestra Constitución de garantizar un proceso electoral justo y ordenado en el cual todos los electores puedan participar en igualdad de condiciones. P.R.P. v. E.L.A., supra, pág. 637. Tienen razón.
En ninguna de sus comparecencias el Estado ha logrado demostrar que tiene un interés de suficiente importancia que justifique excluir de la votación a aquellos electores que, como los apelantes, no suscriben ninguna de las defi-niciones de los partidos políticos. De hecho, la Comisión Conjunta del Senado y la Cámara de Representantes sobre el Plebiscito de Status Político de Puerto Rico consideró una propuesta para incluir en la papeleta “una cuarta co-lumna para que el pueblo expresara que no interesa el pro-*532ceso plebiscitario”. Informe de la Comisión Conjunta sobre el Status Político de Puerto Rico sobre el P. del S. 320 de 1ro de julio de 1993, pág. 25. Sobre este particular, la Co-misión manifestó “que las personas que no favorezcan el proceso plebiscitario o las fórmulas que concursarán tienen la opción de hacer sentir su protesta absteniéndose de participar”.
Obligar a la abstención, sin embargo, es una actuación legislativa que no tiene cabida en nuestro ordenamiento constitucional. La obligación del Estado de garantizar el derecho al voto requiere precisamente que se conceda a cada elector una oportunidad adecuada para emitir un voto que sea contado y adjudicado según emitido. Obligar a la abstención no es otra cosa, por lo tanto, que privar a los apelantes de su derecho fundamental al voto. Aquellos que no están de acuerdo con las definiciones de las fórmulas deben tener el mismo derecho que aquellos que están de acuerdo con emitir un voto que merezca todo el respeto del Estado.
Consideramos, por consiguiente, que como la Ley Núm. 22, supra, no provee un medio adecuado para que los ape-lantes puedan emitir un voto eficaz en la papeleta, bien sea a favor de las definiciones que ellos favorecen, o en contra de las presentadas por los partidos políticos principales, tenemos el deber de proveer un remedio.
'VI
De ordinario, cuando una ley resulta defectuosa por ex-clusión, este Tribunal tiene dos (2) remedios a su alcance, a saber: decretar la nulidad de la ley y negar sus beneficios a toda la clase legislativamente beneficiada, o extender los beneficios para incluir a los perjudicados por la exclusión. P.R.P. v. E.L.A., supra, págs. 641 y 642. En Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981), hicimos con *533respecto a esta segunda alternativa, los señalamientos si-guientes:
En materia de hermenéutica constitucional y ante estatutos que adolecen de inconstitucionalidad por sub-inclusión, se reco-noce la facultad de los tribunales de extender los beneficios estatutarios a aquellos grupos o clases excluidos. ... La regla es consustancial con el principio de que el Poder Judicial —en abono de una deferencia hacia el Poder Legislativo— debe es-forzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. En su operación, a diferencia de éste, sin embargo, el impedimento constitucional podrá ser salvado, no mediante la interpretación del texto que por sus claros términos no es susceptible de serlo de otra manera, sino por la extensión de los beneficios a la clase excluida. El propósito legislativo, que quedaría frustrado con la anulación del estatuto, queda así en vigor y se supera el discrimen. (Énfasis en el original.) Véase, además, P.R.P. v. E.L.A., supra, pág. 642.
Entendemos que éste es el curso de acción a seguir en este caso. Decretar la nulidad de la Ley Núm. 22, supra, sería un remedio extremo que no sólo frustraría el legítimo interés del Estado de celebrar un plebiscito sobre el status político de Puerto Rico, sino también afectaría el derecho al voto de todos aquellos electores que no tienen objeción a las fórmulas de status o las definiciones de las mismas. No vemos la necesidad de acudir a esta medida drástica cuando la Ley Electoral de Puerto Rico provee una alter-nativa que, a nuestro juicio, se presta fácilmente para sal-vaguardar el derecho al voto de los apelantes y así “supe-rar las serias objeciones constitucionales planteadas” por éstos.
Por estas razones estamos conformes con el remedio que concede este Tribunal al ordenar “a la C.E.E. que el 14 de noviembre de 1993 adjudique las papeletas que se deposi-ten en blanco como un voto que no favorece ninguna de las definiciones de status propuestas por los partidos”. (Enfa-sis en el original.) Sánchez y Colón v. E.L.A. I, supra, pág. 448.
*534A diferencia de la reimpresión de una nueva papeleta con una cuarta columna, ordenar la adjudicación del voto en blanco como un voto de oposición a las tres (3) alterna-tivas no conllevaría la posposición del plebiscito. Tampoco requeriría trastocar la reglamentación electoral vigente. Nuestro ordenamiento electoral tradicionalmente ha per-mitido que los electores emitan su papeleta en blanco sin que nunca se hayan impugnado estas papeletas. De hecho, el Art. 6.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3261, y las Reglas 50(B) y (C) del Reglamento General para la Celebración del Plebiscito sobre Status Político de Puerto Rico del 14 de noviembre de 1993 y el Escrutinio General aprobado por la C.E.E. el 21 de julio de 1993, ex-presamente reconocen el voto en blanco como una de las formas de clasificar las papeletas.
El referido reglamento también establece un procedi-miento específico para la adjudicación de papeletas en blanco que evita el fraude electoral. Dispone la Regla 50(C) del citado reglamento de la forma siguiente:
Deberán examinar bien que las papeletas votadas en blanco no tengan marca válida alguna, y una vez verificado, procederán entonces a cruzarle una línea horizontal de un extremo a otro de la papeleta por debajo de las figuras geométricas para inutilizarlas. Sobre la faz de éstas se les escribirá: “VotaNdo en Blanco”, debiendo ser firmada por todos los inspectores. La can-tidad de éstas se anotará en el espacio correspondiente en el borrador en el “cuadre de colegio”, y se colocarán aparte en el sobre correspondiente. Regla 50(C) del Reglamento General para la Celebración del Plebiscito sobre Status Político de Puerto Rico del 14 de noviembre de 1993 de 21 de julio de 1993, pág. 79.
AI diseñar este remedio, este Tribunal no puede presu-mir que los funcionarios electorales cometerían fraude al momento de adjudicar estas papeletas. Esto sería dudar de la integridad de miles de ciudadanos que voluntariamente sirven al proceso electoral y contribuyen al fortalecimiento de la democracia puertorriqueña.
Finalmente, estamos de acuerdo con el Tribunal de que *535este remedio no sería totalmente eficaz si no ordenamos a la C.E.E. tomar las medidas necesarias para informar a los electores del derecho que tienen de entregar una papeleta en blanco como medio de expresar que no favorecen nin-guna de las definiciones propuestas por los partidos políticos.
Por los fundamentos antes expuestos, estamos confor-mes con la Opinión del Tribunal y con las resoluciones que deniegan las mociones de reconsideración de los apelantes.
- O -

(1) El Art. 6 de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 104-105, provee que las disposiciones de la Ley Electoral de Puerto Rico serán de aplicación supletoria, salvo que sean incompatibles con la propia Ley Núm. 22. En ausencia de una clara indicación legislativa de que la Carta de Derechos y Prerro-gativas de los Electores de dicha ley electoral es incompatible con la Ley Núm. 22, supra, nos vemos impedidos de así concluir. Después de todo, esta carta es el instru-mento principal que nuestra ley orgánica en materia electoral le concede a los elec-tores para poder vindicar sus derechos.